Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

Claims) 1, 2, 10, 11, 12, 15, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lester et al. by US 4,076,547.
The phrase “non-drying” is merely included in the preamble and cannot be considered limiting to the claims as the body of the claims is a complete invention and makes no reference to non-drying. 
Regarding claims 1, 10, 11, 12 15, Lester already discloses a modelling dough comprising: 
a) at least one starch containing material (a blend of a water solubilizing polymeric powder such as starch, modified starches) (Col.3, line 33. Col 6-9); b) at least one low vapor pressure polar solvent such as alcohols, glycerin (glycerol), glycols (gel-modifying alcoholic compound) (Col4, lines 5-18); c) an aqueous component (Water, col4, line 25). Lester teaches the molding composition comprising 35-85 parts gel-forming polymeric compound (starch, etc), 7-19 parts alkaline earth metal electrolytic salts, 70-128 parts gel-modifying alcoholic compound, and 140-210 parts water  (claim 1), which overlaps with the claimed amount of at least one low vapor pressure solvent and amount of at least one starch –containing material. With respect to the weight of aqueous component being less than the total amount of the at least one low vapor pressure polar solvent, Lester teaches examples where the amount of water is less than the amount of alcohols (Example 5: glycerin/propyl alcohol; Example 15: butylene glycol/propylene glycol) Thus providing water in less amount that the alcohol/glycol gel-forming polymeric compound would have been obvious to one of ordinary skill in the art as also suitable for molding compositions.

Regarding claims 2, 16, 17, 18 Lester discloses: d) at least one softening agent such as salt (sodium aluminum sulfate, potassium aluminum sulfate or sodium chloride) in an amount from 2.5-12 . 



Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lester et al. (US 4,076,547) as applied to claim 1 above, and further in view of Doane, Jr, et al. (US6,713,624).
Regarding claims 5-9, Lester teaches the composition of claim 1 wherein starch, modified starch as flours are taught.
Doane (624) discusses starch-based modeling compound wherein “ standard” flour such as wheat flour, rye flour, tapioca, rice flour having 75% amylopectin and waxy corn starch with at least 90% amylopectin and mixture thereof  are used with the ratio 38: 7 (col4, line 10).
The subject matter as a whole would be obvious for one in the art to be motivated to combine the teaching of Doane of starch as flour mixture with high amylopectin to the teaching of Lester to make a soft and pliable dough a.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lester et al. (US 4,076,547) as applied to claim 1 above, and further in view of Cordova et al. by US 5,972,092.
Regarding claim 22, Cordova (092) discloses a non-toxic modeling dough that is of soft pliable consistency wherein Glass microspheres bubble are used in the amount 1-15% which would be obvious to be filler material that reads on claim 22 of a filler material therefore it would be obvious for one in the art at the time of the invention to combine the teaching of Cordova of using as glass microspheres as filler material to the the teaching of a modeling dough of Lester to further improve the formulation and cost with a certain degree of success. 

Response to Arguments

	Applicant argues that the prior art Lester does not disclose the limitation in claim 1 where the aqueous component must be less than the weight of the total amount of at least one low vapor pressure polar solvent. However, applicant states in the current specification that suitable low-vapour pressure solvents include alcohols and glycols, such as propylene glycol. Therefore, Example 15 of Lester teaches this limitation because the combined weight of the glycols is greater than that of the aqueous component. 
The disclosure of Lester outside of example 5 does teach the use of starch in the modeling compound and the amount of starch used overlaps with that currently claimed, which makes the above a proper rejection based upon obviousness. 
Conclusion



                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MELISSA S SWAIN/Primary Examiner, Art Unit 1732